Case 8:19-cv-00710-MSS-TGW Document 210 Filed 10/09/20 Page 1 of 3 PagelD 6225

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

UMG RECORDINGS, INC., et al.,

Plaintiffs,
V. CASE NO. 8:19-cv-710-T-35TGW
BRIGHT HOUSE
NETWORKS, LLC,

Defendant.

/
ORDER

THIS CAUSE came on to be heard upon Defendant Bright
House Networks, LLC’s Motion to Compel (Doc. 159) and Plaintiffs’
Motion for Partial Stay of Discovery Pending Plaintiffs’ Motion to Dismiss
Counterclaims (Doc. 173) and the opposition thereto (Docs. 174, 190).

For the reasons stated at the hearing, it is

ORDERED:

1. That Plaintiffs’ Motion for Partial Stay of Discovery Pending »
Plaintiffs’ Motion to Dismiss Counterclaims (Doc. 173) is DENIED.

2.That Defendant Bright House Networks, LLC’s Motion to |
Compel (Doc. 159) is GRANTED in PART, and DENIED in PART, as
follows:

a. MPP Interrogatory No. 13 is GRANTED. The plaintiffs

must answer this interrogatory by January 31, 2021.
Case 8:19-cv-00710-MSS-TGW Document 210 Filed 10/09/20 Page 2 of 3 PagelD 6226

b. RLP Interrogatory No. 13 is GRANTED. The plaintiffs
must answer this interrogatory by January 31,2021.

c. RFP 22 is DENIED.

d. RFP 65 is DENIED.

e. RFP 67 is DENIED.

f RFP 68 is DENIED.

g. RFP 92 is DENIED.

h. RFP 99 is GRANTED. The plaintiffs have 45 days to
produce responsive documents.

i. MPP Interrogatory 15 is DEFERRED pending ruling on this |
issue by the district court in Warner Bros. Records, Inc., et al.,
v. Charter Communications, Inc., Case No. 19-cv-874-RBJ-
MEH.

j. RLP ROG 14 is DEFERRED pending ruling on this issue |
by the district court in Warner Bros. Records, Inc., et_al., v.
Charter Communications, Inc., Case No. 19-cv-874-RBJ-MEH.
k. RFP 27 is DENIED except to the extent that the plaintiffs |
have agreed to produce documents.

l. RFP 61 is DENIED.

m. RLP Interrogatory 16 is DENIED.
Case 8:19-cv-00710-MSS-TGW Document 210 Filed 10/09/20 Page 3 of 3 PagelD 6227

n. RLP Interrogatory 18 is DENIED.
o. RFP 98 is DENIED.

BA,
DONE and ORDERED at Tampa, Florida, this 7 day of

October, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
